DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 August 2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6, 8-16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn; Jiyong (US 20150005792 A1) in view of Kucklick, Theodore R. et al. (US 20050043682 A1).
Regarding claim 1, Ahn discloses a clot busting device (¶ [0003], manual thrombectomy devices for … removing thrombi; ¶ [0018], [0049], [0051]), comprising: 
an elongated cannula having a proximal end and a distal end (¶ [0051], hollow lumen shaft 10); 
at least one opening adjacent to the distal end (¶ [0051], plurality of holes 12 and 13 formed to penetrate a side of a distal end portion); 
the distal end of the cannula being flexible (¶ [0052], the lumen shaft 10 is a hollow tube formed of a well bending flexible material); 
a sleeve slidably receiving the cannula, the sleeve being slidable between a first position where the sleeve covers the at least one opening (¶ [0051], sheath 20 configured to wrap around the elastic wires 15 and the lumen shaft 10 and to move back and forth along the lumen shaft 10; ¶ [0057], each of the elastic wires 15, as shown in FIG. 2, must be collapsed inside the sheath 20 [FIG. 2(a)]); and 
a second position where the at least one opening is exposed (¶ [0057], each of the elastic wires 15 … expanded to a cage outside the sheath 20 [FIG. 2(c)]); 
wherein a volume of fluids is permitted to pass through the at least one opening and into an interior of the cannula (¶ [0055] the detached thrombi can be easily aspirated through the aspiration holes 12 in the cage into the inside of the lumen shaft 10 and excreted to exterior). 
Ahn does not explicitly describe the catheter as a laparoscopic anticlogging device. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. See MPEP 2111.02(II). In the instant case, the language “laparoscopic anticlogging … device” represents an intended use since it does not describe any structure of the device and instead describes that it is intended to be used laparoscopically and to prevent clogging. Ahn describes that the device comprises flexible material (¶ [0052], the lumen shaft 10 is a hollow tube formed of a well bending flexible material); and that the aspiration holes 12 are capable of aspirating dislodged thrombus material (¶ [0055], an externally injected fluid can be jetted by high pressure through the small outflow holes 13 … the detached thrombi can be easily aspirated through the aspiration holes 12). Therefore, Ahn’s device is capable of being used similarly to a laparoscopic device, and to prevent clogging.
Ahn teaches the invention substantially as claimed by Applicant but is silent whether an area of the at least one opening is increased when the distal end of the cannula is bent and whether an increase in the area of the opening increases a volume of fluids that is permitted to pass through the opening. Kucklick discloses a cannula and instrument port (¶ [0001], [0007], [0026]); 
an elongated cannula having a proximal end and a distal end (¶ [0026], The cannula 10 comprises a stem 14, a distal end 18, a proximal end 22; ¶ [0039] FIG. 7 shows an exploded view 100 of an instrument port 101 having a flexible distal cannula 102); 
the distal end of the cannula being flexible such that an area of the at least one opening is increased when the distal end of the cannula is bent (¶ [0041] Apertures, fenestrations or slots 109 are disposed in the distal portion 110 of the cannula to allow fluid to flow into or out of the cannula lumen and also to increase the flexibility of the distal portion of the cannula; ¶ [0061] FIG. 14 … The slots are provided with rounded heads 182); 
wherein increase in the area of the at least one opening increases a volume of fluids that is permitted to pass through the at least one opening and into an interior of the cannula (¶ [0061] FIG. 14 … The slots are provided with rounded heads 182 … the larger openings at either end of each slot will remain open even if a given slot is pinched closed, thereby allowing fluid to flow into the cannula). 
Kucklick increases the resistance of the cannula to kinking or collapsing when bending (¶ [0043], [0047]). One would be motivated to modify Ahn with Kucklick’s adjustable openings to reduce the risk of kinking the cannula when deploying it through an irregular target site. Ahn and Kucklick can be combined by modifying the shape of aspiration holes 12 on Ahn’s catheter, according to Kicklick’s example. Therefore, it would have been obvious to modify Ahn with Kucklick’s adjustable openings in order to avoid kinking or collapsing the cannula.

Regarding claim 13, Ahn discloses a clot busting device (¶ [0003], manual thrombectomy devices for … removing thrombi; ¶ [0018], [0049], [0051]), comprising: 
an elongated cannula having a proximal end and a distal end (¶ [0051], hollow lumen shaft 10);
the proximal end being configured for attachment to a suction source (¶ [0053], predetermined aspiration means 18 may be connected through an aspiration port 16 to a proximal end portion of the aspiration lumen 10A);  
a distal opening at the distal end; a plurality of openings adjacent to the distal end and formed in a sidewall of the elongated cannula (¶ [0051], plurality of holes 12 and 13 formed to penetrate a side of a distal end portion);
the distal end of the cannula being flexible (¶ [0052], the lumen shaft 10 is a hollow tube formed of a well bending flexible material);
a sleeve slidably receiving the cannula, the sleeve being slidable between a first position where the sleeve covers the plurality of openings (¶ [0051], sheath 20 configured to wrap around the elastic wires 15 and the lumen shaft 10 and to move back and forth along the lumen shaft 10; ¶ [0057], each of the elastic wires 15, as shown in FIG. 2, must be collapsed inside the sheath 20 [FIG. 2(a)]); and 
a second position where at least some of the plurality of openings are exposed so as to be in fluid communication with an environment outside of the sleeve (¶ [0057], each of the elastic wires 15 … expanded to a cage outside the sheath 20 [FIG. 2(c)]);
wherein a volume of fluids is permitted to pass through the plurality of openings and into an interior of the cannula (¶ [0055] the detached thrombi can be easily aspirated through the aspiration holes 12 in the cage into the inside of the lumen shaft 10 and excreted to exterior).
Regarding the limitation of distal opening, Ahn describes that the catheter is introduced over a guidewire 3, and depicts the guidewire 3 extending through a distal end of the catheter 10 (¶ [0064] As shown in FIG. 3(b), the manual thrombectomy device 10 and 20 according to the present invention is inserted along the guide wire 3 to place a distal end portion at thrombi 2 to be removed). Therefore, the distal end includes a further opening. 
Regarding the limitation of Ahn’s catheter being a laparoscopic anticlogging device, see the discussion of claim 1 above. 
Ahn is silent whether an area of the at least one opening is increased when the distal end of the cannula is bent and whether an increase in the area of the opening increases a volume of fluids that is permitted to pass through the opening. Kucklick discloses a cannula and instrument port (¶ [0001], [0007], [0026]); 
an elongated cannula having a proximal end and a distal end (¶ [0026], cannula 10; ¶ [0039] FIG. 7 … flexible distal cannula 102); 
the distal end of the cannula being flexible such that an area of the at least one opening is increased when the distal end of the cannula is bent (¶ [0041] Apertures, fenestrations or slots 109 … allow fluid to flow into or out of the cannula lumen and also to increase the flexibility of the distal portion of the cannula; ¶ [0061] FIG. 14 … rounded heads 182); 
wherein increase in the area of the at least one opening increases a volume of fluids that is permitted to pass through the at least one opening and into an interior of the cannula (¶ [0061] FIG. 14 … The slots are provided with rounded heads 182 … the larger openings at either end of each slot will remain open even if a given slot is pinched closed, thereby allowing fluid to flow into the cannula). 
Kucklick increases the resistance of the cannula to kinking or collapsing when bending (¶ [0043], [0047]). Regarding the rationale and motivation to modify Ahn with Kucklick’s expandable openings, see the discussion of claim 1 above. 

Regarding claim 19, Ahn discloses a method for suctioning (¶ [0038] A manual thrombectomy device according to the present invention can easily detach thrombi from a blood vessel wall), comprising the steps of: 
inserting a device into a body of a patient (¶ [0063] FIG. 3 is an illustration showing one example of the use of the manual thrombectomy device according to the embodiment of FIG. 2 by inserting into a blood vessel 1 for removing thrombi 2); 
the device having an elongated cannula having a proximal end and a distal end (¶ [0051], hollow lumen shaft 10);
at least one opening adjacent to the distal end (¶ [0051], plurality of holes 12 and 13 formed to penetrate a side of a distal end portion); and 
a sleeve slidably receiving the cannula (¶ [0051], sheath 20 configured to wrap around the elastic wires 15 and the lumen shaft 10 and to move back and forth along the lumen shaft 10);
retracting the sleeve towards the proximal end of the cannula to expose the at least one opening to fluids within the body (¶ [0057], each of the elastic wires 15 … expanded to a cage outside the sheath 20 [FIG. 2(c)]);
providing suction to an interior passage of the cannula (¶ [0053], predetermined aspiration means 18);
sliding the sleeve towards the distal end of the cannula (¶ [0057], each of the elastic wires 15, as shown in FIG. 2, must be collapsed inside the sheath 20 [FIG. 2(a)]); and 
Regarding the limitation of sliding the sleeve towards the distal end of the cannula to dislodge exudate, Ahn’s sheath 20 will necessarily dislodge any materials near aspiration holes 12 since it slides over the aspiration holes 12 (Figs. 3(a), 3(b)). While operating the device, the surgeon has control over sheath 20 and may slide it distally once more before withdrawing the catheter. 
Although Ahn does not explicitly disclose that the movement removes exudate or unclogs the opening, this motion will physically disrupt any material present at the interface between the opening and the sleeve. Ahn provides a device that includes an identical physical structure as the claimed device, and will therefore provide the same function. 
Ahn does not explicitly enlarge an area of the at least one opening by bending a distal end portion of the cannula. Kucklick discloses a cannula and method (¶ [0001], [0007], [0026]); 
an elongated cannula having a proximal end and a distal end (¶ [0026], The cannula 10; ¶ [0039] FIG. 7 … cannula 102); 
enlarging an area of the at least one opening by bending a distal end portion of the cannula (¶ [0061] FIG. 14 … The slots are provided with rounded heads 182 … the larger openings at either end of each slot will remain open even if a given slot is pinched closed, thereby allowing fluid to flow into the cannula). 
Kucklick increases the resistance of the cannula to kinking or collapsing when bending, and maintains flow through inlet openings (¶ [0043], [0047], [0061]). Regarding the rationale and motivation to modify Ahn with Kucklick’s adjustable openings, see the discussion of claim 1 above. 

Regarding claims 2 and 3, Ahn discloses a device further comprising: a handle at the proximal end (¶ [0064], the sheath 20 and the lumen shaft 10 are held by each of hands of an operator, respectively); 
wherein the handle is used to hold the device in place when the sleeve is extended downwardly to the distal end (¶ [0064], the sheath 20 is pulled down by one hand to expand the elastic wires 15 into a cage);  
wherein: the sleeve is slidably movable from the second position to the first position to remove exudate from the at least one opening to unclog the at least one opening (¶ [0060] The sheath 20 … is configured to wrap around … the lumen shaft 10 and to move proximally and distally along the lumen shaft 10). 

Regarding claims 6, 8 and 18, Ahn is silent whether an area of the opening increases when the distal end of the cannula is bent. Kucklick discloses a cannula and method (¶ [0001], [0007], [0026]); 
wherein: the distal portion of the cannula is bendable to an angle of approximately 90 degrees with respect to a longitudinal axis of the cannula (¶ [0035] When the distance "f" is about 2.5 inches … using the other hand, sufficient to cause the stem 14 to bend through an angle (theta) of approximately ninety degrees); 
wherein: the at least one opening is a plurality of slits adjacent to the distal end of the cannula (¶ [0041] Apertures, fenestrations or slots 109 are disposed in the distal portion 110 of the cannula); 
further comprising the step of: enlarging an area of the at least one opening by bending a distal end portion of the cannula (¶ [0061] FIG. 14 … The slots are provided with rounded heads 182 … the larger openings at either end of each slot will remain open even if a given slot is pinched closed, thereby allowing fluid to flow into the cannula). 
Kucklick increases the resistance of the cannula to kinking or collapsing when bending, and maintains flow through inlet openings (¶ [0043], [0047], [0061]). Regarding the rationale and motivation to modify Ahn with the adjustable openings of Kucklick, see the discussion of claim 1 above. 

Regarding claims 9-12 and 16, Ahn discloses a device further comprising: a skirt defining a porous layer that is separated from the at least one opening (¶ [0051], a plurality of elastic wires 15 … to form one or more cages wrapping around the holes 12 and 13);
the skirt functioning as a filter to allow blood and liquids to be suctioned through the skirt and into the at least one opening without allowing tissue which can clog the at least one opening to pass through the skirt (¶ [0051], the sheath 20 is configured to move back and forth along the lumen shaft 10 for collapsing and expanding the elastic wires 15 to the cages; ¶ [0055], when thrombi are aspirated by the aspiration means 18, a vacuum or a low pressure state in the blood vessel can be prevented); 
wherein: the skirt is exposed when the sleeve is moved to the second position (¶ [0057], the elastic wires 15 … expanded to a cage outside the sheath 20 [FIG. 2(c)]); 
further comprising: an expandable sheath adjacent to the distal end of the cannula (¶ [0051], a plurality of elastic wires 15 … to form one or more cages wrapping around the holes 12 and 13);
the expandable sheath being expandable in surface area providing a larger area of opening to an interior of the cannula (¶ [0051], the sheath 20 is configured to move back and forth along the lumen shaft 10 for collapsing and expanding the elastic wires 15 to the cages); 
wherein in an expanded state, the expandable sheath has a spherical shape (Figs. 1, 2(c), 3(c), elastic wires 15 have a substantially spherical shape when expanded); 
wherein: the expandable sheath is porous to fluids (¶ [0066], naturally collecting the thrombi 2 to the aspiration means 18 through the aspiration holes 12 and the aspiration lumen 10A); 
To clarify, Ahn’s elastic wires 15 are interpreted as analogous to both a porous skirt and an expandable sheath. These claims depend on claim 1 in the alternative, and elastic wires 15 have qualities of both a porous skirt and an expandable sheath. 

Regarding claim 14, Ahn discloses a device further comprising: the sleeve is slidably movable from the second position to the first position to remove exudate from the plurality of openings to unclog the plurality of openings (¶ [0051], wherein the sheath 20 is configured to move back and forth along the lumen shaft 10 for collapsing and expanding the elastic wires 15 to the cages). Regarding the limitation of removing exudate from the openings, see the discussion of claim 19 above. 


Claims 5, 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn and Kucklick in view of Jacobsen; Stephen C. et al. (US 5833632 A).
Regarding claims 5, 7 and 17, Ahn and Kucklick lack a plurality of openings in a diagonal, spiral or helical configuration. Jacobsen discloses a catheter guide wire apparatus (col. 1, lines 1-10; col. 2, lines 35-40, tubular guide wire 320); comprising a plurality of openings in a diagonal orientation on a distal end of a cannula (col. 3, lines 20-35, Cuts 336 are angled to allow for a longer cut; col. 4, lines 35-40, FIGS. 4A and 4B show a side, fragmented views of a tubular catheter 400 having opposed cuts 404 formed at an angle with the long direction of the guide wire, and tubular guide wire 408 having offset cuts 412 formed at an angle with the long direction of the guide wire, respectively). 
wherein: the plurality of openings are in a spiral or helical configuration (Figs. 1, 4B, cuts 336 / 404 / 412 are formed at an angle and will form a generally helical configuration around the axis of the cannula). 
Jacobsen selects a flexure profile by controlling and varying the spacing and depth of the openings (col. 3, lines 20-35). One would be motivated to modify Ahn and Kucklick with the spiral or helical openings of Jacobsen to regulate the flexibility of a cannula. Also, Ahn calls for arranging other structures in a helix along the distal end of the catheter (¶ [0035], wherein the bristles of the brush are helically attached along the longitudinal direction of the lumen shaft; ¶ [0076] FIG. 11 … brush with bristles 60A, 60B, 60C, 60D, 60E and 60F attached helically along a longitudinal direction of the lumen shaft 10). Therefore, it would have been obvious to modify Ahn and Kucklick with the spiral or helical openings of Jacobsen in order to adjust or select a desired flexibility for a cannula. 
Response to Arguments
Applicant’s arguments filed 22 August 2022 regarding the rejection of claims 1-3, 5-14 and 16-19 as amended, under 35 USC § 102 and 103 over Pastron, Kucklick, Jacobsen and Braun, have been fully considered and are persuasive. After further consideration, the amended claims are rejected on new grounds under 35 USC § 103 over Ahn, Kucklick, Jacobsen and (see above). 
Applicant’s arguments regarding Pastron and Braun have been considered but are moot because the references are no longer cited in the current rejection. 
Applicant submits that these claims specifically require that the sleeve be slidable so as to selectively cover or expose the openings (remarks p. 7). Applicant reasons that in stark contrast to the present invention, where the sidewall openings can be exposed merely by retracting the sleeve, Pastron exposes the treatment portion 108a and its openings by extending or advancing the suction catheter 108 (remarks p. 8). 
Examiner responds that Ahn and Kucklick are cited in the new grounds of rejection as teaching all features of amended independent claims 1, 13 and 19. Ahn explicitly discloses that during a procedure, sheath 20 moves over lumen shaft 10, while lumen shaft 10 remains relatively stationary (¶ [0060] The sheath 20 … is configured to wrap around the elastic wires 15 and the lumen shaft 10 and to move proximally and distally along the lumen shaft 10 for collapsing and expanding the elastic wires 15 to a cage). 
Applicant respectfully submits that the instant rejection is improper at least because Jacobsen does not qualify as prior art under 35 U.S.C. § 103 because it is not analogous to the invention of claims 5, 7 and 17, as presently presented (remarks p. 9). Applicant reasons that while the present invention is directed to an anti-clogging and clot busting suction device for use during surgeries to remove fluids, Jacobsen is directed to a hollow guide wire for guiding catheters to desired locations in the human body's vasculature (remarks p. 10). 
Examiner notes that Ahn and Kucklick are cited in the new grounds of rejection for independent claims 1, 13 and 19. Ahn discloses a thrombus removal device including a helically arranged element (¶ [0051] manual thrombectomy device; ¶ [0076] FIG. 11 … a brush with bristles 60A, 60B, 60C, 60D, 60E and 60F attached helically), and Jacobsen likewise describes a device configured to extend through a vessel (col. 2, lines 50-55, allow tracking location and/or movement of the guide wire 320 as it is threaded into vasculature or body cavities). Therefore, both Ahn and Jacobsen are in related fields. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Eidenschink; Tracee	US 20070129682 A1
Parr; Christopher	US 20180280671 A1
Groothuis, Adam  et al.	US 20050096691 A1
Samson; Gene et al.	US 6066149 A
Chu; Michael S. H.	US 5041093 A

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590 
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached at 571-272-1115.  The fax phone number for the organization where this application is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781